Citation Nr: 0920419	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected schizophrenia.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1986 to May 1988 
and from March 1990 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  This claim was previously remanded by 
the Board in November 2007 for further development.  

While the Veteran's appeal was pending before the Board, the 
RO issued a decision in February 2009, granting the Veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia.  Since this grant constituted a full grant of 
the benefits sought on appeal, this claim is no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009, the RO granted service connection for 
schizophrenia, assigning a 50 percent disability rating 
effective April 17, 2003.  In April 2009, the Veteran 
submitted a notice of disagreement, arguing that he was 
entitled to a disability rating in excess of 50 percent.  The 
RO, however, has not issued a statement of the case which 
addresses the issue of entitlement to an initial disability 
rating in excess of 50 percent for schizophrenia and the 
Board finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Veteran also contends that he is entitled to TDIU 
benefits.  To qualify for a total rating for compensation 
purposes, the evidence must show (1) a single disability 
rated as 100 percent disabling; or (2) that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).  Therefore, the Veteran's 
eligibility for unemployability benefits is contingent on the 
outcome of his claim for an initial disability rating in 
excess of 50 percent for schizophrenia.  

The Board, therefore, finds that the claim for TDIU benefits 
is inextricably intertwined with the increased rating claim 
at issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
As such, the Board defers ruling on this matter until after 
the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should issue the Veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
initial disability rating in excess of 50 
percent for schizophrenia.  The Veteran 
should be given the opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim for a disability 
rating in excess of 50 percent for 
schizophrenia will thereafter be subject 
to appellate review only if the appeal 
has been properly perfected.

2. After completion of the above, the 
TDIU claim should be reviewed in light 
of any new evidence.  If the claim is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



